People v Reyes (2015 NY Slip Op 01473)





People v Reyes


2015 NY Slip Op 01473


Decided on February 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
CHERYL E. CHAMBERS
SHERI S. ROMAN, JJ.


2012-02592
 (Ind. No. 2463/07)

[*1]The People of the State of New York, respondent,
vNicolas S. Reyes, appellant.


Lynn W. L. Fahey, New York, N.Y. (William A. Loeb and Allegra Glashausser of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Merri Turk Lasky, and Mariana Zelig of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Aloise, J.), rendered February 29, 2012, convicting him of assault in the first degree, gang assault in the first degree, and gang assault in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is reversed, on the law, and a new trial is ordered.
CPL 270.20(1)(b) provides that a prospective juror may be challenged for cause if the juror "has a state of mind that is likely to preclude him [or her] from rendering an impartial verdict based upon the evidence adduced at the trial." Where an issue is raised concerning the ability of a prospective juror to be fair and impartial, the prospective juror must state unequivocally that his or her prior state of mind will not influence his or her verdict, and that he or she will render an impartial verdict based solely on the evidence (see People v Chambers, 97 NY2d 417; People v Bludson, 97 NY2d 644, 646; People v Johnson, 94 NY2d 600, 614; People v Blyden, 55 NY2d 73, 77-78; People v Borges, 90 AD3d 1067; People v Goodwin, 64 AD3d 790, 791; People v Hayes, 61 AD3d 992, 992-993; People v Garrison, 30 AD3d 612, 613). "A prospective juror's responses construed as a whole, must demonstrate an  absolute belief that his [or her] opinion will not influence his [or her] verdict'" (People v Goodwin, 64 AD3d at 792, quoting People v Culhane, 33 NY2d 90, 107; see People v McQuade, 110 NY 284, 301).
Here, during voir dire, one prospective juror indicated that because her son was a police officer, she was "not sure" whether she could be fair and impartial. When asked whether she would "believe police just because they are police" and whether she was "going to follow the instructions on the law," she replied "I don't know." When asked again if she could be fair and impartial, the juror stated "I'll try."
Additionally, two prospective jurors indicated that due to incidents in which they had been the victims of crimes, they were unsure whether they could be objective or impartial. The first prospective juror indicated that he had been "attacked more than once" by gangs in the past, and that the experience colored his opinion of gang members. When pressed, he repeatedly stated that he [*2]could only "try" to be fair and impartial. The second prospective juror at issue indicated that he had been the victim of a robbery 11 years earlier, and as a result, moved from Brooklyn to Queens. When asked if that was going to affect his ability to be fair, the juror responded, "I'm not sure, probably not." He subsequently stated, "I will try my best." The trial court denied the defendant's challenges for cause to all three prospective jurors. The defendant exercised peremptory challenges to remove two of them, and since the defense had exhausted all of its peremptory challenges, the third juror at issue was seated.
At no point did the prospective jurors unequivocally state that their prior states of mind would not influence their verdict, and that they would render an impartial verdict based solely on the evidence. Under the circumstances, the trial court should have granted the defendant's challenges for cause to all three prospective jurors (see People v MacFarlane, 87 AD3d 700; People v Rose, 73 AD3d 1091; People v Goodwin, 64 AD3d at 792; People v Hayes, 61 AD3d at 993). Since the defense exhausted its allotment of peremptory challenges prior to the completion of jury selection, the judgment of conviction must be reversed and a new trial ordered (see CPL 270.20[2]; People v Torpey, 63 NY2d 361, 365; People v Goodwin, 64 AD3d at 791; People v Hayes, 61 AD3d at 993).
DILLON, J.P., DICKERSON, CHAMBERS and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court